Exhibit 10.1

 

INTERLINK ELECTRONICS, INC.

 

2016 OMNIBUS INCENTIVE PLAN

 

Interlink Electronics, Inc. (the “Company”), a Nevada corporation, hereby
establishes and adopts the following 2016 Omnibus Incentive Plan (the “Plan”).

 

1.                                    PURPOSE OF THE PLAN

 

The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees, directors,
consultants and/or advisors who are expected to contribute to the Company’s
success and to achieve long-term objectives that will benefit stockholders of
the Company through the additional incentives inherent in the Awards hereunder.

 

2.                                    DEFINITIONS

 

2.1                            “Award” shall mean any Option, Stock Appreciation
Right, Restricted Stock Award, Restricted Stock Unit Award, Other Share-Based
Award, Performance Award or any other right, interest or option relating to
Shares or other property (including cash) granted pursuant to the provisions of
the Plan.

 

2.2                            “Award Agreement” shall mean any agreement,
contract or other instrument or document evidencing any Award hereunder, whether
in writing or through an electronic medium.

 

2.3                            “Board” shall mean the board of directors of the
Company.

 

2.4                            “Business Combination” shall have the meaning set
forth in Section 11.3(c).

 

2.5                            “Change in Control” shall have the meaning set
forth in Section 11.3.

 

2.6                            “Code” shall mean the Internal Revenue Code of
1986, as amended.

 

2.7                            “Committee” shall mean the Compensation Committee
of the Board or a subcommittee thereof formed by the Compensation Committee to
act as the Committee hereunder. The Committee shall consist of no fewer than two
Directors, each of whom is (i) a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act, (ii) an “outside director” within the meaning
of Section 162(m) of the Code, and (iii) an “independent director” for purpose
of the rules of the principal U.S. national securities exchange on which the
Shares are traded, to the extent required by such rules.

 

2.8                            “Company Voting Securities” shall have the
meaning set forth in Section 11.3(b).

 

2.9                            “Consultant” shall mean any consultant or advisor
who is a natural person and who provides services to the Company or any
Subsidiary, so long as such person (i) renders bona fide services that are not
in connection with the offer and sale of the Company’s securities in a
capital-raising transaction, (ii) does not directly or indirectly promote or
maintain a market for

 

--------------------------------------------------------------------------------


 

the Company’s securities and (iii) otherwise qualifies as a consultant under the
applicable rules of the SEC for registration of shares of stock on a Form S-8
registration statement.

 

2.10                    “Covered Employee” shall mean an employee of the Company
or its Subsidiaries who is a “covered employee” within the meaning of
Section 162(m) of the Code.

 

2.11                    “Data” shall have the meaning set forth in
Section 13.17.

 

2.12                    “Director” shall mean a member of the Board who is not
an employee.

 

2.13                    “Dividend Equivalents” shall have the meaning set forth
in Section 12.5.

 

2.14                    “Employee” shall mean any employee of the Company or any
Subsidiary and any prospective employee conditioned upon, and effective not
earlier than, such person becoming an employee of the Company or any Subsidiary.

 

2.15                    “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

 

2.16                    “Fair Market Value” shall mean, with respect to Shares
as of any date, (i) the closing price of the Shares as reported on the principal
U.S. national securities exchange on which the Shares are listed and traded on
such date, or, if there is no closing price on that date, then on the last
preceding date on which such a closing price was reported; (ii) if the Shares
are not listed on any U.S. national securities exchange but are quoted in an
inter-dealer quotation system on a last sale basis, the final ask price of the
Shares reported on the inter-dealer quotation system for such date, or, if there
is no such sale on such date, then on the last preceding date on which a sale
was reported; or (iii) if the Shares are neither listed on a U.S. national
securities exchange nor quoted on an inter-dealer quotation system on a last
sale basis, the amount determined by the Committee to be the fair market value
of the Shares as determined by the Committee in its sole discretion. The Fair
Market Value of any property other than Shares shall mean the market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee.

 

2.17                    “Incentive Stock Option” shall mean an Option which when
granted is intended to qualify as an incentive stock option for purposes of
Section 422 of the Code.

 

2.18                    “Incumbent Directors” shall have the meaning set forth
in Section 11.3(a).

 

2.19                    “Maximum Plan Shares” shall have the meaning set forth
in Section 3.1(a).

 

2.20                    “Non-Qualifying Transaction” shall have the meaning set
forth in Section 11.3(c).

 

2.21                    “Option” shall mean any right granted to a Participant
under the Plan allowing such Participant to purchase Shares at such price or
prices and during such period or periods as the Committee shall determine.

 

2.22                    “Other Share-Based Award” shall have the meaning set
forth in Section 8.1.

 

- 2 -

--------------------------------------------------------------------------------


 

2.23                    “Parent Corporation” shall have the meaning set forth in
Section 11.3(c).

 

2.24                    “Participant” shall mean an Employee, Director or
Consultant who is selected by the Committee to receive an Award under the Plan.

 

2.25                    “Performance Award” shall mean any Award of Performance
Cash, Performance Shares or Performance Units granted pursuant to Article 9.

 

2.26                    “Performance Cash” shall mean any cash incentives
granted pursuant to Article 9 payable to the Participant upon the achievement of
such performance goals as the Committee shall establish.

 

2.27                    “Performance Period” shall mean the period established
by the Committee during which any performance goals specified by the Committee
with respect to a Performance Award are to be measured.

 

2.28                    “Performance Share” shall mean any grant pursuant to
Article 9 of a unit valued by reference to a designated number of Shares, which
value may be paid to the Participant upon achievement of such performance goals
as the Committee shall establish.

 

2.29                    “Performance Unit” shall mean any grant pursuant to
Article 9 of a unit valued by reference to a designated amount of cash or
property other than Shares, which value may be paid to the Participant upon
achievement of such performance goals during the Performance Period as the
Committee shall establish.

 

2.30                    “Permitted Assignee” shall have the meaning set forth in
Section 12.3.

 

2.31                    “Restricted Stock” shall mean any Share issued with the
restriction that the holder may not sell, transfer, pledge or assign such Share
and with such other restrictions as the Committee, in its sole discretion, may
impose, which restrictions may lapse separately or in combination at such time
or times, in installments or otherwise, as the Committee may deem appropriate.

 

2.32                    “Restricted Stock Award” shall have the meaning set
forth in Section 7.1.

 

2.33                    “Restricted Stock Unit” means an Award that is valued by
reference to a Share, which value may be paid to the Participant in Shares or
cash as determined by the Committee in its sole discretion upon the satisfaction
of vesting restrictions as the Committee may establish, which restrictions may
lapse separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.

 

2.34                    “Restricted Stock Unit Award” shall have the meaning set
forth in Section 7.1.

 

2.35                    “SEC” means the Securities and Exchange Commission.

 

2.36                    “Shares” shall mean the shares of common stock of the
Company, par value $0.001 per share.

 

- 3 -

--------------------------------------------------------------------------------


 

2.37                    “Stock Appreciation Right” shall mean the right granted
to a Participant pursuant to Article 6.

 

2.38                    “Subsidiary” shall mean any entity (other than the
Company) in an unbroken chain of entities beginning with the Company if, at the
relevant time each of the entities other than the last entity in the unbroken
chain owns equity and/or interests possessing 50% or more of the total combined
voting power of all equity in one of the other corporations in the chain.

 

2.39                    “Substitute Awards” shall mean Awards granted or Shares
issued by the Company in assumption of, or in substitution or exchange for,
awards previously granted, or the right or obligation to make future awards, in
each case by a company acquired by the Company or any Subsidiary or with which
the Company or any Subsidiary combines.

 

2.40                    “Surviving Corporation” shall have the meaning set forth
in Section 11.3(c).

 

2.41                    “Vesting Period” shall mean the period of time specified
by the Committee during which vesting restrictions for an Award are applicable.

 

3.                                    SHARES SUBJECT TO THE PLAN

 

3.1                            Number of Shares. (a) Subject to adjustment as
provided in Section 12.2, a total of 1,551,561 Shares shall be authorized for
grant under the Plan (the “Maximum Plan Shares”). Any Shares that are subject to
Awards shall be counted against this limit as one (1) Share for every one
(1) Share granted.

 

(b)                              If any Shares subject to an Award are
forfeited, an Award expires or an Award is settled for cash (in whole or in
part), then in each such case the Shares subject to such Award shall, to the
extent of such forfeiture, expiration or cash settlement, again be available for
Awards under the Plan on a one-for-one basis. In the event that any Award
granted hereunder is exercised through the tendering of Shares (either actually
or by attestation) or by the withholding of Shares by the Company, then in each
such case the Shares so tendered or withheld shall again be available for Awards
under the Plan on a one-for-one basis. In addition, in the event that
withholding tax liabilities arising from any Award are satisfied by the
tendering of Shares (either actually or by attestation) or by the withholding of
Shares by the Company, then in each such case the Shares so tendered or withheld
shall again be available for Awards under the Plan on a one-for-one basis.

 

(c)                               Substitute Awards shall not reduce the Shares
authorized for grant under the Plan or the applicable limitations applicable to
a Participant under Section 10.5, nor shall Shares subject to a Substitute Award
again be available for Awards under the Plan as provided in paragraph (b) above.
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan;

 

- 4 -

--------------------------------------------------------------------------------


 

provided that Awards using such available shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were not Employees or Directors prior to such acquisition or
combination.

 

3.2                            Character of Shares. Any Shares issued hereunder
may consist, in whole or in part, of authorized and unissued shares, treasury
shares or shares purchased in the open market or otherwise.

 

4.                                    ELIGIBILITY AND ADMINISTRATION

 

4.1                            Eligibility. Any Employee, Director or Consultant
shall be eligible to be selected as a Participant.

 

4.2                            Administration.  (a)  The Plan shall be
administered by the Committee. The Committee shall have full power and
authority, subject to the provisions of the Plan and subject to such orders or
resolutions not inconsistent with the provisions of the Plan as may from time to
time be adopted by the Board, to: (i) select the Employees, Directors and
Consultants to whom Awards may from time to time be granted hereunder;
(ii) determine the type or types of Awards to be granted to each Participant
hereunder; (iii) determine the number of Shares (or dollar value) to be covered
by each Award granted hereunder; (iv) determine the terms and conditions, not
inconsistent with the provisions of the Plan, of any Award granted hereunder;
(v) determine whether, to what extent and under what circumstances Awards may be
settled in cash, Shares or other property; (vi) determine whether, to what
extent, and under what circumstances cash, Shares, other property and other
amounts payable with respect to an Award made under the Plan shall be deferred
either automatically or at the election of the Participant; (vii) determine
whether, to what extent and under what circumstances any Award shall be canceled
or suspended; (viii) interpret and administer the Plan and any instrument or
agreement entered into under or in connection with the Plan, including any Award
Agreement; (ix) correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent that the
Committee shall deem desirable to carry it into effect; (x) establish such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; (xi) determine whether any Award, other
than an Option or Stock Appreciation Right, will have Dividend Equivalents; and
(xii) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.

 

(b)                              Decisions of the Committee shall be final,
conclusive and binding on all persons or entities, including the Company, any
Participant, and any Subsidiary. A majority of the members of the Committee may
determine its actions, including fixing the time and place of its meetings.

 

(c)                               To the extent not inconsistent with applicable
law, including Section 162(m) of the Code with respect to Awards intended to
comply with the performance-based compensation exception under Section 162(m),
or the rules and regulations of the principal U.S. national securities exchange
on which the Shares are traded, the Committee may (i) delegate to a committee of
one or more directors of the Company any of the authority of the Committee under

 

- 5 -

--------------------------------------------------------------------------------


 

the Plan, including the right to grant, cancel or suspend Awards and (ii) to the
extent permitted by law, authorize one or more executive officers to do one or
more of the following with respect to Employees who are not directors or
executive officers of the Company: (A) designate Employees (including officers)
to be recipients of Awards, (B) determine the number of Shares subject to such
Awards to be received by such Employees and (C) cancel or suspend Awards to such
Employees; provided that (x) any resolution of the Committee authorizing such
officer(s) must specify the total number of Shares subject to Awards that such
officer(s) may so award and (y) the Committee may not authorize any officer to
designate himself or herself as the recipient of an Award.

 

5.                                    OPTIONS

 

5.1                            Grant of Options. Options may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan. Any Option shall be subject to the terms and conditions of this
Article and to such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall deem desirable.

 

5.2                            Award Agreements. All Options shall be evidenced
by an Award Agreement in such form and containing such terms and conditions as
the Committee shall determine which are not inconsistent with the provisions of
the Plan. The terms and conditions of Options need not be the same with respect
to each Participant. Granting an Option pursuant to the Plan shall impose no
obligation on the recipient to exercise such Option. Any Participant who is
granted an Option pursuant to this Article may hold more than one Option granted
pursuant to the Plan at the same time.

 

5.3                            Option Price. Other than in connection with
Substitute Awards, the option price per Share purchasable under any Option
granted pursuant to this Article shall not be less than 100% of the Fair Market
Value of one Share on the date of grant of such Option; provided, however, that
in the case of an Incentive Stock Option granted to a Participant who, at the
time of the grant, owns stock representing more than 10% of the voting power of
all classes of stock of the Company or any Subsidiary, the option price per
share shall be no less than 110% of the Fair Market Value of one Share on the
date of grant. Other than pursuant to Section 12.2, the Committee shall not
without the approval of the Company’s stockholders (a) lower the option price
per Share of an Option after it is granted, (b) cancel an Option in exchange for
cash or another Award (other than in connection with a Change in Control as
defined in Section 11.3), or (c) take any other action with respect to an Option
that would be treated as a repricing under the rules and regulations of the
principal U.S. national securities exchange on which the Shares are traded.

 

5.4                            Option Term. The term of each Option shall be
fixed by the Committee in its sole discretion; provided that no Option shall be
exercisable after the expiration of ten (10) years from the date the Option is
granted, except in the event of death or disability; provided, however, that the
term of the Option shall not exceed five (5) years from the date the Option is
granted in the case of an Incentive Stock Option granted to a Participant who,
at the time of the grant, owns stock representing more than 10% of the voting
power of all classes of stock of the Company or any Subsidiary. Notwithstanding
the foregoing, in the event that on the last business day of the term of an
Option (i) the exercise of the Option, other than an Incentive Stock Option, is
prohibited by

 

- 6 -

--------------------------------------------------------------------------------


 

applicable law or (ii) Shares may not be purchased or sold by certain employees
or directors of the Company due to the “black-out period” of a Company policy or
a “lock-up” agreement undertaken in connection with an issuance of securities by
the Company, the term shall be extended for a period of thirty (30) days
following the end of the legal prohibition, black-out period or lock-up
agreement.

 

5.5                            Exercise of Options. (a) Vested Options granted
under the Plan shall be exercised by the Participant (or by a Permitted Assignee
thereof or the Participant’s executors, administrators, guardian or legal
representative, as may be provided in an Award Agreement) as to all or part of
the Shares covered thereby, by giving notice of exercise to the Company or its
designated agent, specifying the number of Shares to be purchased. The notice of
exercise shall be in such form, made in such manner, and shall comply with such
other requirements consistent with the provisions of the Plan as the Committee
may prescribe from time to time.

 

(b)                              Unless otherwise provided in an Award
Agreement, full payment of such purchase price shall be made at the time of
exercise and shall be made (i) in cash or cash equivalents (including certified
check or bank check or wire transfer of immediately available funds), (ii) by
tendering previously acquired Shares (either actually or by attestation) valued
at their then Fair Market Value, (iii) with the consent of the Committee, by
delivery of other consideration having a Fair Market Value on the exercise date
equal to the total purchase price, (iv) with the consent of the Committee, by
withholding Shares otherwise issuable in connection with the exercise of the
Option, (v) through any other method specified in an Award Agreement (including
same-day sales through a broker), or (vi) any combination of any of the
foregoing. The notice of exercise, accompanied by such payment, shall be
delivered to the Company at its principal business office or such other office
as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe. In no event may any Option
granted hereunder be exercised for a fraction of a Share.

 

(c)                               Notwithstanding the foregoing, an Award
Agreement may provide that if on the last day of the term of an Option the Fair
Market Value of one Share exceeds the option price per Share, the Participant
has not exercised the Option (or a tandem Stock Appreciation Right, if
applicable) and the Option has not expired, the Option shall be deemed to have
been exercised by the Participant on such day with payment made by withholding
Shares otherwise issuable in connection with the exercise of the Option. In such
event, the Company shall deliver to the Participant the number of Shares for
which the Option was deemed exercised, less the number of Shares required to be
withheld for the payment of the total purchase price and required withholding
taxes; provided, however, any fractional Share shall be settled in cash.

 

5.6                            Form of Settlement. In its sole discretion, the
Committee may provide that the Shares to be issued upon an Option’s exercise
shall be in the form of Restricted Stock or other similar securities.

 

5.7                            Incentive Stock Options. The Committee may grant
Incentive Stock Options to any Employee subject to the requirements of
Section 422 of the Code. Solely for purposes of determining whether Shares are
available for the grant of Incentive Stock Options under the Plan, the maximum
aggregate number of Shares that may be issued pursuant to Incentive Stock

 

- 7 -

--------------------------------------------------------------------------------


 

Options granted under the Plan shall be the Maximum Plan Shares, subject to
adjustment as provided in Section 12.2.

 

6.                                    STOCK APPRECIATION RIGHTS

 

6.1                            Grant and Exercise. The Committee may grant Stock
Appreciation Rights (a) in tandem with all or part of any Option granted under
the Plan or at any subsequent time during the term of such Option, (b) in tandem
with all or part of any Award (other than an Option) granted under the Plan or
at any subsequent time during the term of such Award, or (c) without regard to
any Option or other Award in each case upon such terms and conditions as the
Committee may establish in its sole discretion.

 

6.2                            Terms and Conditions. Stock Appreciation Rights
shall be subject to such terms and conditions, not inconsistent with the
provisions of the Plan, as shall be determined from time to time by the
Committee, including the following:

 

(a)                               Upon the exercise of a Stock Appreciation
Right, the holder shall have the right to receive the excess of (i) the Fair
Market Value of one Share on the date of exercise (or such amount less than such
Fair Market Value as the Committee shall so determine at any time during a
specified period before the date of exercise) over (ii) the grant price of the
Stock Appreciation Right.

 

(b)                              The Committee shall determine in its sole
discretion whether payment on exercise of a Stock Appreciation Right shall be
made in cash, in whole Shares or other property, or any combination thereof.

 

(c)                               The terms and conditions of Stock Appreciation
Rights need not be the same with respect to each recipient.

 

(d)                             The Committee may impose such other terms and
conditions on the exercise of any Stock Appreciation Right as it shall deem
appropriate. A Stock Appreciation Right shall (i) have a grant price per Share
of not less than the Fair Market Value of one Share on the date of grant or, if
applicable, on the date of grant of an Option with respect to a Stock
Appreciation Right granted in exchange for or in tandem with, but subsequent to,
the Option (subject to the requirements of Section 409A of the Code) except in
the case of Substitute Awards or in connection with an adjustment provided in
Section 12.2, and (ii) have a term not greater than ten (10) years, except in
the event of death or disability. Notwithstanding clause (ii) of the preceding
sentence, in the event that on the last business day of the term of a Stock
Appreciation Right (x) the exercise of the Stock Appreciation Right is
prohibited by applicable law or (y) Shares may not be purchased or sold by
certain employees or directors of the Company due to the “black-out period” of a
Company policy or a “lock-up” agreement undertaken in connection with an
issuance of securities by the Company, the term shall be extended for a period
of thirty (30) days following the end of the legal prohibition, black-out period
or lock-up agreement.

 

(e)                               An Award Agreement may provide that if on the
last day of the term of a Stock Appreciation Right the Fair Market Value of one
Share exceeds the grant price per Share of the Stock Appreciation Right, the
Participant has not exercised the Stock Appreciation Right

 

- 8 -

--------------------------------------------------------------------------------


 

or the tandem Option (if applicable), and the Stock Appreciation Right has not
expired, the Stock Appreciation Right shall be deemed to have been exercised by
the Participant on such day. In such event, the Company shall make payment to
the Participant in accordance with this Section, reduced by the number of Shares
(or cash) required for withholding taxes; provided, however, any fractional
Share shall be settled in cash.

 

(f)                                Without the approval of the Company’s
stockholders, other than pursuant to Section 12.2, the Committee shall not
(i) reduce the grant price of any Stock Appreciation Right after the date of
grant, (ii) cancel any Stock Appreciation Right in exchange for cash or another
Award (other than in connection with a Change in Control as defined in
Section 11.3), or (iii) take any other action with respect to a Stock
Appreciation Right that would be treated as a repricing under the rules and
regulations of the principal U.S. national securities exchange on which the
Shares are traded.

 

7.                                    RESTRICTED STOCK AND RESTRICTED STOCK
UNITS

 

7.1                            Grants. Awards of Restricted Stock and of
Restricted Stock Units may be granted hereunder to Participants either alone or
in addition to other Awards granted under the Plan (a “Restricted Stock Award”
or “Restricted Stock Unit Award” respectively), and such Restricted Stock Awards
and Restricted Stock Unit Awards shall also be available as a form of payment of
Performance Awards and other earned cash-based incentive compensation. The
Committee has absolute discretion to determine whether any consideration (other
than services) is to be received by the Company or any Subsidiary as a condition
precedent to the grant of Restricted Stock or Restricted Stock Units, subject to
such minimum consideration as may be required by applicable law.

 

7.2                            Award Agreements. The terms of any Restricted
Stock Award or Restricted Stock Unit Award granted under the Plan shall be set
forth in an Award Agreement which shall contain provisions determined by the
Committee and not inconsistent with the Plan. The terms of Restricted Stock
Awards and Restricted Stock Unit Awards need not be the same with respect to
each Participant.

 

7.3                            Rights of Holders of Restricted Stock and
Restricted Stock Units. Unless otherwise provided in the Award Agreement,
beginning on the date of grant of the Restricted Stock Award and subject to
execution of the Award Agreement, the Participant shall become a stockholder of
the Company with respect to all Shares subject to the Award Agreement and shall
have all of the rights of a stockholder, including the right to vote such Shares
and the right to receive distributions made with respect to such Shares. A
Participant who holds a Restricted Stock Unit Award shall only have those rights
specifically provided for in the Award Agreement; provided, however, in no event
shall the Participant have voting rights with respect to such Award. Except as
otherwise provided in an Award Agreement, any Shares or any other property
distributed as a dividend or otherwise with respect to any Restricted Stock
Award or Restricted Stock Unit Award as to which the restrictions have not yet
lapsed shall be subject to the same restrictions as such Restricted Stock Award
or Restricted Stock Unit Award. Notwithstanding the provisions of this Section,
cash dividends, stock and any other property (other than cash) distributed as a
dividend or otherwise with respect to any Restricted Stock Award or Restricted
Stock Unit Award that vests based on achievement of performance goals shall
either (i) not be

 

- 9 -

--------------------------------------------------------------------------------


 

paid or credited or (ii) be accumulated, shall be subject to restrictions and
risk of forfeiture to the same extent as the Restricted Stock or Restricted
Stock Units with respect to which such cash, stock or other property has been
distributed and shall be paid at the time such restrictions and risk of
forfeiture lapse.

 

7.4                            Issuance of Shares. Any Restricted Stock granted
under the Plan may be evidenced in such manner as the Board may deem
appropriate, including book-entry registration or issuance of a stock
certificate or certificates, which certificate or certificates shall be held by
the Company. Such book entry registration, certificate or certificates shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the restrictions applicable to such Restricted Stock.

 

8.                                    OTHER SHARE-BASED AWARDS

 

8.1                            Grants. Other Awards of Shares and other Awards
that are valued in whole or in part by reference to, or are otherwise based on,
Shares or other property (“Other Share-Based Awards”), including deferred stock
units, may be granted hereunder to Participants either alone or in addition to
other Awards granted under the Plan. Other Share-Based Awards shall also be
available as a form of payment of other Awards granted under the Plan and other
earned cash-based compensation.

 

8.2                            Award Agreements. The terms of Other Share-Based
Awards granted under the Plan shall be set forth in an Award Agreement which
shall contain provisions determined by the Committee and not inconsistent with
the Plan. The terms of such Awards need not be the same with respect to each
Participant. Notwithstanding the provisions of this Section, Dividend
Equivalents with respect to the Shares covered by an Other Share-Based Award
that vests based on achievement of performance goals shall be subject to
restrictions and risk of forfeiture to the same extent as the Shares covered by
an Other Share-Based Award with respect to which such cash, stock or other
property has been distributed.

 

8.3                            Payment. Except as may be provided in an Award
Agreement, Other Share-Based Awards may be paid in cash, Shares, other property,
or any combination thereof, in the sole discretion of the Committee. Other
Share-Based Awards may be paid in a lump sum or in installments or, in
accordance with procedures established by the Committee, on a deferred basis
subject to the requirements of Section 409A of the Code.

 

8.4                            Deferral of Director Fees. Directors shall, if
determined by the Board, receive Other Share-Based Awards in the form of
deferred stock units in lieu of all or a portion of their annual retainer. In
addition Directors may elect to receive Other Share-Based Awards in the form of
deferred stock units in lieu of all or a portion of their annual and committee
retainers and annual meeting fees, provided that such election is made in
accordance with the requirements of Section 409A of the Code. The Committee
shall, in its absolute discretion, establish such rules and procedures as it
deems appropriate for such elections and for payment in deferred stock units.

 

- 10 -

--------------------------------------------------------------------------------


 

9.                                    PERFORMANCE AWARDS

 

9.1                            Grants. Performance Awards in the form of
Performance Cash, Performance Shares or Performance Units, as determined by the
Committee in its sole discretion, may be granted hereunder to Participants, for
no consideration or for such minimum consideration as may be required by
applicable law, either alone or in addition to other Awards granted under the
Plan. The performance goals to be achieved for each Performance Period shall be
conclusively determined by the Committee and may be based upon the criteria set
forth in Section 10.2 or such other criteria as determined by the Committee in
its discretion.

 

9.2                            Award Agreements. The terms of any Performance
Award granted under the Plan shall be set forth in an Award Agreement (or, if
applicable, in a resolution duly adopted by the Committee) which shall contain
provisions determined by the Committee and not inconsistent with the Plan,
including whether such Awards shall have Dividend Equivalents. The terms of
Performance Awards need not be the same with respect to each Participant.

 

9.3                            Terms and Conditions. The performance criteria to
be achieved during any Performance Period and the length of the Performance
Period shall be determined by the Committee upon the grant of each Performance
Award. The amount of the Award to be distributed shall be conclusively
determined by the Committee.

 

9.4                            Payment. Except as provided in Article 11, as
provided by the Committee or as may be provided in an Award Agreement,
Performance Awards will be distributed only after the end of the relevant
Performance Period. Performance Awards may be paid in cash, Shares, other
property, or any combination thereof, in the sole discretion of the Committee.
Performance Awards may be paid in a lump sum or in installments following the
close of the Performance Period or, in accordance with procedures established by
the Committee, on a deferred basis subject to the requirements of Section 409A
of the Code.

 

10.                            CODE SECTION 162(m) PROVISIONS

 

10.1                    Covered Employees. Notwithstanding any other provision
of the Plan, if the Committee determines at the time a Restricted Stock Award, a
Restricted Stock Unit Award, a Performance Award or an Other Share-Based Award
is granted to a Participant who is, or is likely to be, as of the end of the tax
year in which the Company would claim a tax deduction in connection with such
Award, a Covered Employee, then the Committee may provide that this Article 10
is applicable to such Award.

 

10.2                    Performance Criteria. If the Committee determines that a
Restricted Stock Award, a Restricted Stock Unit, a Performance Award or an Other
Share-Based Award is intended to be subject to this Article 10, the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one or any combination of the
following: net sales; revenue; revenue growth or product revenue growth;
operating income (before or after taxes); pre- or after-tax income or loss
(before or after allocation of corporate overhead and bonus); earnings or loss
per share; net income or loss (before or after taxes); return on equity; total

 

- 11 -

--------------------------------------------------------------------------------


 

stockholder return; return on assets or net assets; appreciation in and/or
maintenance of the price of the Shares or any other publicly-traded securities
of the Company; market share; gross profits; earnings or losses (including
earnings or losses before taxes, before interest and taxes, or before interest,
taxes, depreciation and amortization); economic value-added models or equivalent
metrics; comparisons with various stock market indices; reductions in costs;
cash flow or cash flow per share (before or after dividends); return on capital
(including return on total capital or return on invested capital); cash flow
return on investment; improvement in or attainment of expense levels or working
capital levels, including cash, inventory and accounts receivable; operating
margin; gross margin; year-end cash; cash margin; debt reduction; stockholders
equity; operating efficiencies; market share; customer satisfaction; customer
growth; employee satisfaction; regulatory achievements (including submitting or
filing applications or other documents with regulatory authorities or receiving
approval of any such applications or other documents and passing pre-approval
inspections (whether of the Company or the Company’s third-party manufacturer)
and validation of manufacturing processes (whether the Company’s or the
Company’s third-party manufacturer’s)); strategic partnerships or transactions
(including in-licensing and out-licensing of intellectual property; establishing
relationships with commercial entities with respect to the marketing,
distribution and sale of the Company’s products (including with group purchasing
organizations, distributors and other vendors); supply chain achievements
(including establishing relationships with manufacturers or suppliers of
component materials and manufacturers of the Company’s products);
co-development, co-marketing, profit sharing, joint venture or other similar
arrangements; financial ratios, including those measuring liquidity, activity,
profitability or leverage; cost of capital or assets under management; financing
and other capital raising transactions (including sales of the Company’s equity
or debt securities, factoring transactions, sales or licenses of the Company’s
assets, including its intellectual property, whether in a particular
jurisdiction or territory or globally, or through partnering transactions);
implementation, completion or attainment of measurable objectives with respect
to research, development, manufacturing, commercialization, products or
projects, production volume levels, acquisitions and divestitures; and
recruiting and maintaining personnel. Such performance goals also may be based
solely by reference to the Company’s performance or the performance of a
Subsidiary, division, business segment or business unit of the Company, or based
upon the relative performance of other companies or upon comparisons of any of
the indicators of performance relative to other companies. The Committee may
also exclude charges related to an event or occurrence which the Committee
determines should appropriately be excluded, including (a) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (b) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or
(c) the cumulative effects of tax or accounting changes in accordance with U.S.
generally accepted accounting principles. Such performance goals shall be set by
the Committee within the time period prescribed by, and shall otherwise comply
with the requirements of, Section 162(m) of the Code, and the regulations
thereunder.

 

10.3                    Adjustments. Notwithstanding any provision of the Plan
(other than Article 11), with respect to any Restricted Stock Award, Restricted
Stock Unit Award, Performance Award or Other Share-Based Award that is subject
to this Section 10, the Committee may adjust downwards, but not upwards, the
amount payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance goals except in the case of the

 

- 12 -

--------------------------------------------------------------------------------


 

death or disability of the Participant or as otherwise determined by the
Committee in special circumstances.

 

10.4                    Restrictions. The Committee shall have the power to
impose such other restrictions on Awards subject to this Article as it may deem
necessary or appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

 

10.5                    Limitations on Grants to Individual Participants.
Subject to adjustment as provided in Section 12.2, no Participant may (i) be
granted Options or Stock Appreciation Rights during any 12-month period with
respect to more than 35% of the Maximum Plan Shares and (ii) earn more than 35%
of the Maximum Plan Shares for each twelve (12) months in the vesting period or
Performance Period with respect to Restricted Stock Awards, Restricted Stock
Unit Awards, Performance Awards and/or Other Share-Based Awards that are
intended to comply with the performance-based exception under Code
Section 162(m) and are denominated in Shares (provided that any Shares that
would have been earned after such twelve (12) month period that are earned due
to an acceleration as a result of a Change in Control of the Company shall not
count against such limitation). In addition to the foregoing, the maximum dollar
value that may be earned by any Participant for each twelve (12) months in a
Performance Period with respect to Performance Awards that are intended to
comply with the performance-based exception under Code Section 162(m) and are
denominated in cash is $2,000,000 (provided that any amount that would have been
earned after such twelve (12) month period that is earned due to an acceleration
as a result of a Change in Control of the Company shall not count against such
limitation). If an Award is cancelled, the cancelled Award shall continue to be
counted toward the applicable limitation in this Section.

 

11.                            CHANGE IN CONTROL PROVISIONS

 

11.1                    Impact on Certain Awards. Award Agreements may provide
that in the event of a Change in Control of the Company (as defined in
Section 11.3): (i) Options and Stock Appreciation Rights outstanding as of the
date of the Change in Control shall be cancelled and terminated without payment
if the Fair Market Value of one Share as of the date of the Change in Control is
less than the per Share Option exercise price or Stock Appreciation Right grant
price, and (ii) all Performance Awards shall be (x) considered to be earned and
payable based on achievement of performance goals or based on target performance
(either in full or pro rata based on the portion of Performance Period completed
as of the date of the Change in Control), and any limitations or other
restrictions shall lapse and such Performance Awards shall be immediately
settled or distributed or (y) converted into Restricted Stock Awards or
Restricted Stock Unit Awards based on achievement of performance goals or based
on target performance (either in full or pro rata based on the portion of
Performance Period completed as of the date of the Change in Control) that are
subject to Section 11.2.

 

11.2                    Assumption or Substitution of Certain Awards. (a) Unless
otherwise provided in an Award Agreement, in the event of a Change in Control of
the Company in which the successor company assumes or substitutes for an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award (or in which the Company is the ultimate parent
corporation and continues the Award), if a Participant’s

 

- 13 -

--------------------------------------------------------------------------------


 

employment with such successor company (or the Company) or a subsidiary thereof
terminates within 12 months following such Change in Control (or such other
period set forth in the Award Agreement, including prior thereto if applicable)
and under the circumstances specified in the Award Agreement: (i) Options and
Stock Appreciation Rights outstanding as of the date of such termination of
employment will immediately vest, become fully exercisable, and may thereafter
be exercised for 12 months (or the period of time set forth in the Award
Agreement), (ii) the restrictions, limitations and other conditions applicable
to Restricted Stock and Restricted Stock Units outstanding as of the date of
such termination of employment shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, limitations and
other conditions applicable to any Other Share-Based Awards or any other Awards
shall lapse, and such Other Share-Based Awards or such other Awards shall become
free of all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant. For the purposes of this
Section 11.2, an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award shall be considered
assumed or substituted for if following the Change in Control the Award confers
the right to purchase or receive, for each Share subject to the Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Share-Based Award immediately prior to the Change in Control, the consideration
(whether stock, cash or other securities or property) received in the
transaction constituting a Change in Control by holders of Shares for each Share
held on the effective date of such transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the transaction constituting a Change in Control is
not solely common stock of the successor company, the Committee may, with the
consent of the successor company, provide that the consideration to be received
upon the exercise or vesting of an Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award or Other Share-Based Award, for each
Share subject thereto, will be solely common stock of the successor company
substantially equal in fair market value to the per Share consideration received
by holders of Shares in the transaction constituting a Change in Control. The
determination of such substantial equality of value of consideration shall be
made by the Committee in its sole discretion and its determination shall be
conclusive and binding.

 

(b)                              Unless otherwise provided in an Award
Agreement, in the event of a Change in Control of the Company to the extent the
successor company does not assume or substitute for an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Share-Based Award (or in which the Company is the ultimate parent corporation
and does not continue the Award), then immediately prior to the Change in
Control: (i) those Options and Stock Appreciation Rights outstanding as of the
date of the Change in Control that are not assumed or substituted for (or
continued) shall immediately vest and become fully exercisable,
(ii) restrictions, limitations and other conditions applicable to Restricted
Stock and Restricted Stock Units that are not assumed or substituted for (or
continued) shall lapse and the Restricted Stock and Restricted Stock Units shall
become free of all restrictions, limitations and conditions and become fully
vested, and (iii) the restrictions, other limitations and other conditions
applicable to any Other Share-Based Awards or any other Awards that are not
assumed or substituted for (or continued) shall lapse, and such Other
Share-Based Awards or such other Awards shall become free of all restrictions,
limitations and conditions and become fully vested and transferable to the full
extent of the original grant.

 

- 14 -

--------------------------------------------------------------------------------


 

(c)                               The Committee, in its discretion, may
determine that, upon the occurrence of a Change in Control of the Company, each
Option and Stock Appreciation Right outstanding shall terminate within a
specified number of days after notice to the Participant, and/or that each
Participant shall receive, with respect to each Share subject to such Option or
Stock Appreciation Right, an amount equal to the excess of the Fair Market Value
of such Share immediately prior to the occurrence of such Change in Control over
the exercise price per Share of such Option and/or Stock Appreciation Right;
such amount to be payable in cash, in one or more kinds of stock or property
(including the stock or property, if any, payable in the transaction) or in a
combination thereof, as the Committee, in its discretion, shall determine.

 

11.3                    Change in Control. For purposes of the Plan, unless
otherwise provided in an Award Agreement, Change in Control means the occurrence
of any one of the following events:

 

(a)                               During any 12-month period, individuals who,
as of the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the beginning of such
period whose election or nomination for election was approved by a vote of at
least a majority of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;

 

(b)                              Any “person” (as such term is defined in the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this
paragraph (b) shall not be deemed to be a Change in Control by virtue of any of
the following acquisitions: (i) by the Company or any Subsidiary, (ii) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, (iii) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) pursuant to a Non-Qualifying
Transaction, as defined in paragraph (c), or (v) by any person of Voting
Securities from the Company, if a majority of the Incumbent Board approves in
advance the acquisition of beneficial ownership of 50% or more of Company Voting
Securities by such person;

 

(c)                               The consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its Subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (i) more than 50% of the total voting power of (A) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (B) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent

 

- 15 -

--------------------------------------------------------------------------------


 

Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (ii) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 50% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) above shall be deemed to be a “Non-Qualifying
Transaction”); or

 

(d)                             The stockholders of the Company approve a plan
of complete liquidation or dissolution of the Company or the consummation of a
sale of all or substantially all of the Company’s assets.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

 

12.                            GENERALLY APPLICABLE PROVISIONS

 

12.1                    Amendment and Termination of the Plan. The Board may,
from time to time, alter, amend, suspend or terminate the Plan as it shall deem
advisable, subject to any requirement for stockholder approval imposed by
applicable law, including the rules and regulations of the principal U.S.
national securities exchange on which the Shares are traded; provided that the
Board may not amend the Plan in any manner that would result in noncompliance
with Rule 16b-3 under the Exchange Act; and further provided that the Board may
not, without the approval of the Company’s stockholders, amend the Plan to
(a) increase the number of Shares that may be the subject of Awards under the
Plan (except for adjustments pursuant to Section 12.2), (b) expand the types of
awards available under the Plan, (c) materially expand the class of persons
eligible to participate in the Plan, (d) amend Section 5.3 or Section 6.2(f) to
eliminate the requirements relating to minimum exercise price, minimum grant
price and stockholder approval, (e) increase the maximum permissible term of any
Option specified by Section 5.4 or the maximum permissible term of a Stock
Appreciation Right specified by Section 6.2(d), or (f) increase any of the
limitations in Section 10.5. The Board may not (except pursuant to Section 12.2
or in connection with a Change in Control), without the approval of the
Company’s stockholders, cancel an Option or Stock Appreciation Right in exchange
for cash or take any

 

- 16 -

--------------------------------------------------------------------------------


 

action with respect to an Option or Stock Appreciation Right that would be
treated as a repricing under the rules and regulations of the principal U.S.
national securities exchange on which the Shares are traded, including a
reduction of the exercise price of an Option or the grant price of a Stock
Appreciation Right or the exchange of an Option or Stock Appreciation Right for
another Award. In addition, no amendments to, or termination of, the Plan shall
impair the rights of a Participant in any material respect under any Award
previously granted without such Participant’s consent.

 

12.2                    Adjustments. In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property, other than a regular cash dividend), stock split,
reverse stock split, spin-off or similar transaction or other change in
corporate structure affecting the Shares or the value thereof, such adjustments
and other substitutions shall be made to the Plan and to Awards as the Committee
deems equitable or appropriate taking into consideration the accounting and tax
consequences, including such adjustments in the aggregate number, class and kind
of securities that may be delivered under the Plan, the limitations in
Section 10.5 (other than to Awards denominated in cash), the maximum number of
Shares that may be issued pursuant to Incentive Stock Options and, in the
aggregate or to any Participant, in the number, class, kind and option or
exercise price of securities subject to outstanding Awards granted under the
Plan (including, if the Committee deems appropriate, the substitution of similar
options to purchase the shares of, or other awards denominated in the shares of,
another company) as the Committee may determine to be appropriate; provided,
however, that the number of Shares subject to any Award shall always be a whole
number.

 

12.3                    Transferability of Awards. Except as provided below, no
Award and no Shares that have not been issued or as to which any applicable
restriction, performance or deferral period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, other than by will or
the laws of descent and distribution, and such Award may be exercised during the
life of the Participant only by the Participant or the Participant’s guardian or
legal representative. To the extent and under such terms and conditions as
determined by the Committee, a Participant may assign or transfer an Award
without consideration (each transferee thereof, a “Permitted Assignee”) (i) to
the Participant’s spouse, children or grandchildren (including any adopted and
step children or grandchildren), parents, grandparents or siblings, (ii) to a
trust for the benefit of one or more of the Participant or the persons referred
to in clause (i), (iii) to a partnership, limited liability company or
corporation in which the Participant or the persons referred to in clause
(i) are the only partners, members or shareholders or (iv) for charitable
donations; provided that such Permitted Assignee shall be bound by and subject
to all of the terms and conditions of the Plan and the Award Agreement relating
to the transferred Award and shall execute an agreement satisfactory to the
Company evidencing such obligations; and provided further that such Participant
shall remain bound by the terms and conditions of the Plan. The Company shall
cooperate with any Permitted Assignee and the Company’s transfer agent in
effectuating any transfer permitted under this Section.

 

12.4                    Termination of Employment or Services. The Committee
shall determine and set forth in each Award Agreement whether any Awards granted
in such Award Agreement will continue to be exercisable, continue to vest or be
earned and the terms of such exercise, vesting or earning, on and after the date
that a Participant ceases to be employed by or to provide services to the
Company or any Subsidiary (including as a Director), whether by reason of death,

 

- 17 -

--------------------------------------------------------------------------------


 

disability, voluntary or involuntary termination of employment or services, or
otherwise. The date of termination of a Participant’s employment or services
will be determined by the Committee, which determination will be final.

 

12.5                    Deferral; Dividend Equivalents. The Committee shall be
authorized to establish procedures pursuant to which the payment of any Award
may be deferred. Subject to the provisions of the Plan and any Award Agreement,
the recipient of an Award other than an Option or Stock Appreciation Right may,
if so determined by the Committee, be entitled to receive, currently or on a
deferred basis, amounts equivalent to cash, stock or other property dividends on
Shares (“Dividend Equivalents”) with respect to the number of Shares covered by
the Award, as determined by the Committee, in its sole discretion. The Committee
may provide that the Dividend Equivalents (if any) shall be deemed to have been
reinvested in additional Shares or otherwise reinvested and may provide that the
Dividend Equivalents are subject to the same vesting or performance conditions
as the underlying Award. Notwithstanding the foregoing, Dividend Equivalents
credited in connection with an Award that vests based on the achievement of
performance goals shall be subject to restrictions and risk of forfeiture to the
same extent as the Award with respect to which such Dividend Equivalents have
been credited.

 

13.                            MISCELLANEOUS

 

13.1                    Award Agreements. Each Award Agreement shall either be
(a) in writing in a form approved by the Committee and executed by the Company
by an officer duly authorized to act on its behalf, or (b) an electronic notice
in a form approved by the Committee and recorded by the Company (or its
designee) in an electronic recordkeeping system used for the purpose of tracking
one or more types of Awards as the Committee may provide; in each case and if
required by the Committee, the Award Agreement shall be executed or otherwise
electronically accepted by the recipient of the Award in such form and manner as
the Committee may require. The Committee may authorize any officer of the
Company to execute any or all Award Agreements on behalf of the Company. The
Award Agreement shall set forth the material terms and conditions of the Award
as established by the Committee consistent with the provisions of the Plan.

 

13.2                    Tax Withholding. The Company shall have the right to
make all payments or distributions pursuant to the Plan to a Participant (or a
Permitted Assignee thereof) net of any applicable federal, state and local taxes
required to be paid or withheld as a result of (a) the grant of any Award,
(b) the exercise of an Option or Stock Appreciation Right, (c) the delivery of
Shares or cash, (d) the lapse of any restrictions in connection with any Award
or (e) any other event occurring pursuant to the Plan. The Company or any
Subsidiary shall have the right to withhold from wages or other amounts
otherwise payable to a Participant (or Permitted Assignee) such withholding
taxes as may be required by law, or to otherwise require the Participant (or
Permitted Assignee) to pay such withholding taxes. If the Participant (or
Permitted Assignee) shall fail to make such tax payments as are required, the
Company or its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
such Participant (or Permitted Assignee) or to take such other action as may be
necessary to satisfy such withholding obligations. The Committee shall be
authorized to establish procedures for election by Participants (or Permitted
Assignee) to satisfy such obligation for the payment of such taxes by tendering
previously acquired Shares

 

- 18 -

--------------------------------------------------------------------------------


 

(either actually or by attestation, valued at their then Fair Market Value), or
by directing the Company to retain Shares (up to the minimum required tax
withholding rate for the Participant (or Permitted Assignee) or such other rate,
including a higher rate specified by the Participant, that will not cause an
adverse accounting consequence or cost) otherwise deliverable in connection with
the Award.

 

13.3                    Right of Discharge Reserved; Claims to Awards. Nothing
in the Plan nor the grant of an Award hereunder shall confer upon any Employee,
Director or Consultant the right to continue in the employment or service of the
Company or any Subsidiary or affect any right that the Company or any Subsidiary
may have to terminate the employment or service of (or to demote or to exclude
from future Awards under the Plan) any such Employee, Director or Consultant at
any time for any reason. The Company shall not be liable for the loss of
existing or potential profit from an Award granted in the event of termination
of an employment or other relationship. No Employee, Director or Consultant
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Employees, Directors or Consultants
under the Plan.

 

13.4                    Substitute Awards. Notwithstanding any other provision
of the Plan, the terms of Substitute Awards may vary from the terms set forth in
the Plan to the extent the Committee deems appropriate to conform, in whole or
in part, to the provisions of the awards in substitution for which they are
granted.

 

13.5                    Cancellation of Award; Forfeiture of Gain.
Notwithstanding anything to the contrary contained herein, an Award Agreement
may provide that:

 

(a)                               In the event of a restatement of the Company’s
financial statements, the Committee shall have the right to review any Award,
the amount, payment or vesting of which was based on an entry in the financial
statements that are the subject of the restatement. If the Committee determines,
based on the results of the restatement, that a lesser amount or portion of an
Award should have been paid or vested, it may (i) cancel all or any portion of
any outstanding Awards and (ii) require the Participant or other person to whom
any payment has been made or shares or other property have been transferred in
connection with the Award to forfeit and pay over to the Company, on demand, all
or any portion of the gain (whether or not taxable) realized upon the exercise
of any Option or Stock Appreciation Right and the value realized (whether or not
taxable) on the vesting or payment of any other Award during the period
beginning twelve months preceding the date of the restatement and ending with
the date of cancellation of any outstanding Awards.

 

(b)                              If the Participant, without the consent of the
Company, while employed by or providing services to the Company or any
Subsidiary or after termination of such employment or service, violates a
non-competition, non-solicitation or non-disclosure covenant or agreement or
otherwise engages in activity that is in conflict with or adverse to the
interest of the Company or any Subsidiary, as determined by the Committee in its
sole discretion, then (i) any outstanding, vested or unvested, earned or
unearned portion of the Award may, at the Committee’s discretion, be canceled
and (ii) the Committee, in its discretion, may require the Participant or other
person to whom any payment has been made or Shares or other property have been
transferred in connection with the Award to forfeit and pay over to the Company,
on

 

- 19 -

--------------------------------------------------------------------------------


 

demand, all or any portion of the gain (whether or not taxable) realized upon
the exercise of any Option or Stock Appreciation Right and the value realized
(whether or not taxable) on the vesting or payment of any other Award during the
time period specified in the Award Agreement.

 

13.6                    Stop Transfer Orders. All certificates for Shares
delivered under the Plan pursuant to any Award shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the SEC, any U.S.
national securities exchange upon which the Shares are then listed, and any
applicable federal or state securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.

 

13.7                    Nature of Payments. All Awards made pursuant to the Plan
are in consideration of services performed or to be performed for the Company or
any Subsidiary, division or business unit of the Company. Any income or gain
realized pursuant to Awards under the Plan constitutes a special incentive
payment to the Participant and shall not be taken into account, to the extent
permissible under applicable law, as compensation for purposes of any of the
employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary.

 

13.8                    Other Plans. Nothing contained in the Plan shall prevent
the Board from adopting other or additional compensation arrangements, subject
to stockholder approval if such approval is required; and such arrangements may
be either generally applicable or applicable only in specific cases.

 

13.9                    Severability. The provisions of the Plan shall be deemed
severable. If any provision of the Plan shall be held unlawful or otherwise
invalid or unenforceable in whole or in part by a court of competent
jurisdiction or by reason of change in a law or regulation, such provision shall
(a) be deemed limited to the extent that such court of competent jurisdiction
deems it lawful, valid and/or enforceable and as so limited shall remain in full
force and effect, and (b) not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect. If the making of
any payment or the provision of any other benefit required under the Plan shall
be held unlawful or otherwise invalid or unenforceable by a court of competent
jurisdiction, such unlawfulness, invalidity or unenforceability shall not
prevent any other payment or benefit from being made or provided under the Plan,
and if the making of any payment in full or the provision of any other benefit
required under the Plan in full would be unlawful or otherwise invalid or
unenforceable, then such unlawfulness, invalidity or unenforceability shall not
prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid or unenforceable shall be
made or provided under the Plan.

 

13.10            Construction. As used in the Plan, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”

 

- 20 -

--------------------------------------------------------------------------------


 

13.11            Unfunded Status of the Plan. The Plan is intended to constitute
an “unfunded” plan for incentive compensation. With respect to any payments not
yet made to a Participant by the Company, nothing contained herein shall give
any such Participant any rights that are greater than those of a general
creditor of the Company. In its sole discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver the Shares or payments in lieu of or with respect to Awards
hereunder; provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.

 

13.12            Governing Law. The Plan and all determinations made and actions
taken thereunder, to the extent not otherwise governed by the Code or the laws
of the United States, shall be governed by the laws of the State of California,
without reference to principles of conflict of laws, and construed accordingly.

 

13.13            Effective Date of Plan; Termination of Plan. The Plan shall be
effective on the date of the approval of the Plan by the holders of the shares
entitled to vote thereon. The Plan shall be null and void and of no effect if
the foregoing condition is not fulfilled and in such event each Award shall,
notwithstanding any of the preceding provisions of the Plan, be null and void
and of no effect. Awards may be granted under the Plan at any time and from time
to time on or prior to the tenth anniversary of the effective date of the Plan,
on which date the Plan will expire except as to Awards then outstanding under
the Plan; provided, however, in no event may Incentive Stock Options be granted
more than ten (10) years after the earlier of (i) the date of the adoption of
the Plan by the Board or (ii) the effective date of the Plan as provided in the
first sentence of this Section. Such outstanding Awards shall remain in effect
until they have been exercised or terminated, or have expired.

 

13.14            Foreign Employees and Consultants. Awards may be granted to
Participants who are foreign nationals or employed or providing services outside
the United States, or both, on such terms and conditions different from those
applicable to Awards to Employees or Consultants providing services in the
United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees or Consultants on assignments outside their home country.

 

13.15            Compliance with Section 409A of the Code. This Plan is intended
to comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Award shall be
granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee. Any provision
of this Plan that would cause the grant of an Award or the payment, settlement
or deferral thereof to fail to satisfy Section 409A of the Code shall be amended
to comply with Section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.

 

- 21 -

--------------------------------------------------------------------------------


 

13.16            No Registration Rights; No Right to Settle in Cash. The Company
has no obligation to register with any governmental body or organization
(including, without limitation, the SEC) any of (a) the offer or issuance of any
Award, (b) any Shares issuable upon the exercise of any Award, or (c) the sale
of any Shares issued upon exercise of any Award, regardless of whether the
Company in fact undertakes to register any of the foregoing. In particular, in
the event that any of (x) any offer or issuance of any Award, (y) any Shares
issuable upon exercise of any Award, or (z) the sale of any Shares issued upon
exercise of any Award are not registered with any governmental body or
organization (including, without limitation, the SEC), the Company will not
under any circumstance be required to settle its obligations, if any, under this
Plan in cash.

 

13.17            Data Privacy. As a condition of acceptance of an Award, the
Participant explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of personal data as described in this
Section by and among, as applicable, the Company and its Subsidiaries for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that the Company and its
Subsidiaries hold certain personal information about the Participant, including
the Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or any Subsidiary,
details of all Awards or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, managing and administering the Plan (the “Data”). The
Participant further understands that the Company and its Subsidiaries may
transfer the Data amongst themselves as necessary for the purpose of
implementation, management and administration of the Participant’s participation
in the Plan, and that the Company and its Subsidiaries may each further transfer
the Data to any third parties assisting the Company in the implementation,
management and administration of the Plan. The Participant understands that
these recipients may be located in the Participant’s country, or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Participant’s country. The Participant understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant, through participation in the Plan and
acceptance of an Award under the Plan, authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Participant may elect
to deposit any Shares. The Participant understands that the Data will be held
only as long as is necessary to implement, manage, and administer the
Participant’s participation in the Plan. The Participant understands that he or
she may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the
Data, or refuse or withdraw the consents herein in writing, in any case without
cost, by contacting his or her local human resources representative. The
Participant understands that refusal or withdrawal of consent may affect the
Optionee’s ability to participate in the Plan. For more information on the
consequences of refusal to consent or withdrawal of consent, the Optionee
understands that he or she may contact his or her local human resources
representative.

 

- 22 -

--------------------------------------------------------------------------------


 

13.18            Indemnity. To the extent allowable pursuant to applicable law,
each member of the Committee or of the Board and any person to whom the
Committee has delegated any of its authority under the Plan shall be indemnified
and held harmless by the Company from any loss, cost, liability, or expense that
may be imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any power that the Company may have
to indemnify them or hold them harmless.

 

13.19            Captions. The captions in the Plan are for convenience of
reference only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

 

- 23 -

--------------------------------------------------------------------------------